DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Regarding claim 1, “the measurement” in line 11 lacks a proper antecedent basis.
Further regarding claim 1, the phrase “being at least one of permanently sticky or compressible or porous and difficult to measure” appears to be missing one or more words or punctuation marks.
Regarding claim 4, it appears that “a direction” in line 2 should be “the direction”.
Regarding claim 5, it appears that “a direction” in line 2 should be “the direction”.
Regarding claim 16, “the device” in line 2 lacks a proper antecedent basis.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered:
the a further second motor of claim 5; and
the at least one drive for adjusting contact pressure of claim 16.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification fails to disclose what the virtual reference object is. The specification discloses a procedure for generating a virtual reference object, but provides no information as to the structure of the virtual reference object. The specification also fails to disclose how the virtual reference object is used after it is created, leading one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 16, the specification fails to disclose both how the contact pressure is adjusted, and how the data is used by the computer when the contact pressure is adjusted, leading one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what the virtual reference object is, or how it is used, thereby making the scope of the claim unclear.
Regarding claim 3, it is not clear whether the computer of the measuring device is adjusted in a direction perpendicular to the axis of rotation.
Regarding claim 5, it is not clear what the “a further second motor” is, as claim 4 recites a second motor, and the specification does not disclose two separate motors for adjusting the reference object in the direction perpendicular to the axis of rotation.
Regarding claim 16, it is not clear of the “a computer” of line 3 is the same computer as the “a computer” of claim 1.

Applicant should note that while claim 10 is not rejected under 35 U.S.C. §§ 102 or 103, claim 10 is rejected under 35 U.S.C. § 112, and is not otherwise allowable at this time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sambri, WO 2013/076526 A1 (hereinafter Sambri).
Regarding claim 1, Sambri teaches a device for measuring a surface or elevations of the surface of a rotary body provided as a cylinder, a roller, a sleeve or a plate for a graphic industry machine (5, Fig. 1), the device comprising:
a first motor for rotating the rotary body about an axis of rotation (printing support 2 rotates about its own axis, Fig. 2); and
a measuring device including at least one radiation source (laser 6, Fig. 1), at least one area scan camera (camera B, Fig. 1) and at least one computer for taking contactless measurements on the surface being at least one of permanently sticky or compressible or porous and difficult to measure (computer 7, Fig. 1); and
said measuring device using a virtual reference object saved on said at least one computer to determine a concentricity of the rotary body based on results of the measurement (“Specifically, therefore, the sensor 6 must be of the type suitable to detect dimensional and geometric information related to the double adhesive tape 4 and to the support 2 (understood as the cylindrical body 3 that is optionally surmounted by a blanket/sleeve 5) on which it is mounted, the information being of the type of concentricity, roundness, deviation with respect to the theoretical ratio at preset angular positions,” p. 8, lines 5-10; the virtual reference object is the known positioning between the roller 5 and sensor 6, p. 9, lines 2-16).
Regarding claim 2, Sambri teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Sambri also teaches wherein said measuring device for contactless measurement includes a reference object (reference object is carriage 9, Fig. 1).
Regarding claim 6, Sambri teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Sambri also teaches wherein said at least one radiation source irradiates at least one region of the surface (laser 6, Fig. 1).
Regarding claim 7, Sambri teaches the invention of claim 6, as set forth in the rejection of claim 6 above. Sambri also teaches wherein said at least one radiation source is a light source (laser 6, Fig. 1).
Regarding claim 9, Sambri teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Sambri also teaches herein said reference object is a line-shaped object being tautened in a direction parallel to the axis of rotation or an object with a cutting edge or a bar (edge of 9 parallel to axis of rotation of 2, Fig. 1).
Regarding claim 12, Sambri teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Sambri also teaches wherein said measuring device includes at least one reflector (surface of 4 is reflective of light from 6, Fig. 1).
Regarding claim 13, Sambri teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Sambri also teaches wherein said at least one area scan camera records at least one joint image, a succession of joint images, or a joint film of an axial region of a contour of the rotary body and of an identical axial region of said reference object or a contour of said reference object (camera B records image of surface, Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beisswenger, WO 2008/049510 A1 (hereinafter Beisswenger) in view of Sambri.
Regarding claim 1:
Beisswenger teaches a device for measuring a surface or elevations of the surface of a rotary body provided as a cylinder, a roller, a sleeve or a plate for a graphic industry machine, the device comprising:
a first motor for rotating the rotary body about an axis of rotation (motor 50, Fig. 2); and
a measuring device including at least one radiation source (laser 80, Fig. 3), at least one area scan camera (camera 86, Fig. 3) and at least one computer for taking contactless measurements on the surface being at least one of permanently sticky or compressible or porous and difficult to measure (computer 60, Fig. 2); and
said measuring device using a virtual reference object saved on said at least one computer to determine a quality of the rotary body based on results of the measurement (“checking the quality of a … flexographic printing form cylinder,” p. 1).
Beisswenger does not teach determine a concentricity of the rotary body based on results of the measurement.
Sambri teaches that measuring concentricity is advantageous for reduction in errors before they occur (p. 6, lines 20-25).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Beisswenger to use the measuring device to measure concentricity of the roll 4, because Sambri teaches that measuring concentricity is advantageous for preventing errors before they occur, thereby resulting in determine a concentricity of the rotary body based on results of the measurement.
Regarding claim 2, the combination of Beisswenger and Sambri teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Beisswenger and Sambri also teaches wherein said measuring device for contactless measurement includes a reference object (Beisswenger: measuring head 76, Fig. 3).
Regarding claim 3, the combination of Beisswenger and Sambri teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Beisswenger and Sambri also teaches a second motor for adjusting said measuring device in a direction perpendicular to the axis of rotation (Beisswenger: “the third measuring instrument 66 comprises a measuring head 76 which can be displaced in the vertical or Z direction (arrow E) along a guide 78 of the carrier 52 by means of a stepping motor (not shown),” p. 8).
Regarding claim 4, the combination of Beisswenger and Sambri teaches the invention of claim 3, as set forth in the rejection of claim 3 above. The combination of Beisswenger and Sambri also teaches wherein said second motor adjusts said reference object in a direction perpendicular to the axis of rotation (Beisswenger: “the third measuring instrument 66 comprises a measuring head 76 which can be displaced in the vertical or Z direction (arrow E) along a guide 78 of the carrier 52 by means of a stepping motor (not shown),” p. 8).
Regarding claim 5, the combination of Beisswenger and Sambri teaches the invention of claim 3, as set forth in the rejection of claim 3 above. The combination of Beisswenger and Sambri also teaches further second motor for adjusting said reference object in a direction perpendicular to the axis of rotation (Beisswenger: “the third measuring instrument 66 comprises a measuring head 76 which can be displaced in the vertical or Z direction (arrow E) along a guide 78 of the carrier 52 by means of a stepping motor (not shown),” p. 8).
Regarding claim 6, the combination of Beisswenger and Sambri teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Beisswenger and Sambri also teaches wherein said at least one radiation source irradiates at least one region of the surface (Beisswenger: laser 80, Figs. 2, 3, and 5).
Regarding claim 7, the combination of Beisswenger and Sambri teaches the invention of claim 6, as set forth in the rejection of claim 6 above. The combination of Beisswenger and Sambri also teaches wherein said at least one radiation source is a light source (Beisswenger: laser 80, Figs. 2, 3, and 5).
Regarding claim 8, the combination of Beisswenger and Sambri teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Beisswenger and Sambri also teaches wherein said reference object is stationary in a direction parallel to the axis of rotation (Beisswenger: measuring head 76 is stationary when it is not moving, Figs. 3 and 5).
Regarding claim 9, the combination of Beisswenger and Sambri teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Beisswenger and Sambri also teaches wherein said reference object is a line-shaped object being tautened in a direction parallel to the axis of rotation or an object with a cutting edge or a bar (Beisswenger: measuring head 76 has line-shaped portions, Figs. 3 and 5).
Regarding claim 11, the combination of Beisswenger and Sambri teaches the invention of claim 3, as set forth in the rejection of claim 3 above. The combination of Beisswenger and Sambri also teaches a third motor for moving said at least one radiation source and said at least one area scan camera in a direction parallel to the axis of rotation (Beisswenger: spindle drive 56, Fig. 2).
Regarding claim 12, the combination of Beisswenger and Sambri teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Beisswenger and Sambri also teaches wherein said measuring device includes at least one reflector (Beisswenger: 84, Fig. 3).
Regarding claim 13, the combination of Beisswenger and Sambri teaches the invention of claim 2, as set forth in the rejection of claim 2 above. The combination of Beisswenger and Sambri also teaches wherein said at least one area scan camera records at least one joint image, a succession of joint images, or a joint film of an axial region of a contour of the rotary body and of an identical axial region of said reference object or a contour of said reference object (Beisswenger: camera 86 records at least one image, Fig. 3).
Regarding claim 14, the combination of Beisswenger and Sambri teaches the invention of claim 13, as set forth in the rejection of claim 13 above. The combination of Beisswenger and Sambri also teaches wherein said at least one computer is configured to analyze the at least one joint image, the succession of joint images, or the joint film, for determining a radial distance of individual elevations of the surface from the axis of rotation (Sambri: measurement of concentricity requires measurement of distances of surface of roller from axis of roller, Fig. 4).
Regarding claim 15, the combination of Beisswenger and Sambri teaches the invention of claim 14, as set forth in the rejection of claim 14 above. The combination of Beisswenger and Sambri also teaches a digital memory for saving the radial distance or values derived from the radial distance as data (Sambri: measurement of concentricity requires measurement of distances of surface of roller from axis of roller, Fig. 4, and storage of that information in memory of 7 for later use).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beisswenger in view of Sambri as applied to claim 15, and further in view of Whitelaw, US 2010/0018419 A1 (hereinafter Whitelaw).
Regarding claim 16, the combination of Beisswenger and Sambri teaches the invention of claim 15, as set forth in the rejection of claim 15 above. The combination of Beisswenger and Sambri also teaches a system, comprising:
the device according to claim 15 (as set forth in the rejection of claim 15 above); and
said computer receiving and using the data (Beisswenger: computer 60 receives data, Fig. 2); and 
flexographic printing (Beisswenger: “for printing by flexographic printing,” p. 1).
The combination of Beisswenger and Sambri does not teach a flexographic printing press including a computer, at least one printing unit having an impression cylinder, at least one flexographic printing cylinder, at least one anilox roller, at least one drive for adjusting contact pressure at least one of between said impression cylinder and said at least one flexographic printing cylinder or between said at least one flexographic printing cylinder and said at least one anilox roller;
said computer receiving and using the data when the contact pressure is adjusted.
Whitelaw teaches a flexographic printing press including a computer (40, 50, Fig. 1), at least one printing unit having an impression cylinder (12, Fig. 1), at least one flexographic printing cylinder (18, Fig. 1), at least one anilox roller (16, Fig. 1), at least one drive for adjusting contact pressure at least one of between said impression cylinder and said at least one flexographic printing cylinder or between said at least one flexographic printing cylinder and said at least one anilox roller (drives 66, 72, Fig. 2), wherein the position between the impression roll and printing forme is adjusted based on measured parameters of the printing forme (¶ 0089).
It has been held that merely combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(I)(A).
In this instance, one having ordinary skill in the art could easily combine the printing and adjustment units of Whitelaw with the printing cylinder measuring unit of Beisswenger, to predictably arrive at a combined apparatus that would measure the printing form and then use it for printing, without otherwise altering the operation of either Whitelaw of Beisswenger.
It would have been obvious to a person having ordinary skill to further modify Beisswenger to include a flexographic printing press including a computer, at least one printing unit having an impression cylinder, at least one flexographic printing cylinder, at least one anilox roller, at least one drive for adjusting contact pressure at least one of between said impression cylinder and said at least one flexographic printing cylinder or between said at least one flexographic printing cylinder and said at least one anilox roller, said computer receiving and using the data when the contact pressure is adjusted, as taught by Whitelaw, because this would predictably allow one to use the measured printing form of Beisswenger in a printing operation to print images on a substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loddenkoetter, US 20140251169 A1, discloses a method of measuring the surface of a roller (with sensors 15, 16, Fig. 1), to control the pressure of roller 6 against roller 9, but does not teach all of the particular features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
29 September 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853